Title: From Benjamin Franklin to Peter Collinson, 30 April 1764
From: Franklin, Benjamin
To: Collinson, Peter



Dear Friend,
Philada. April 30. 1764
I have before me your kind Notices of Feb. 3. and Feb. 10. Those you enclos’d for our Friend Bartram, were carefully deliver’d.
I have not yet seen the Squib you mention against your People, in the Supplement to the Magazine; but I think it impossible they should be worse us’d there than they have lately been here; where sundry inflammatory Pamphlets are printed and spread about to excite a mad armed Mob to massacre them. And it is my Opinion they are still in some Danger, more than they themselves seem to apprehend, as our Government has neither Goodwill nor Authority enough to protect them.
By the enclos’d Papers you will see that we are all to pieces again; and the general Wish seems to be a King’s Government. If that is not to be obtain’d, many talk of quitting the Province, and among them your old Friend, who is tired of these Contentions, and longs for philosophic Ease and Leisure.
I suppose by this Time the Wisdom of your Parliament has determin’d in the Points you mention, of Trade, Duties, Troops and Fortifications in America. Our Opinions or Inclinations, if they had been known, would perhaps have weigh’d but little among you. We are in your Hands as Clay in the Hands of the Potter; and so in one more Particular than is generally consider’d: for as the Potter cannot waste or spoil his Clay without injuring himself; so I think there is scarce anything you can do that may be hurtful to us, but what will be as much or more so to you. This must be our chief Security; for Interest with you we have but little: The West Indians vastly outweigh us of the Northern Colonies. What we get above a Subsistence, we lay out with you for your Manufactures. Therefore what you get from us in Taxes you must lose in Trade. The Cat can yield but her Skin. And as you must have the whole Hide, if you first cut Thongs out of it, ’tis at your own Expence. The same in regard to our Trade with the foreign West India Islands: If you restrain it in any Degree, you restrain in the same Proportion our Power of making Remittances to you, and of course our Demand for your Goods; for you will not clothe us out of Charity, tho’ to receive 100 per Cent for it, in Heaven. In time perhaps Mankind may be wise enough to let Trade take its own Course, find its own Channels, and regulate its own Proportions, &c. At present, most of the Edicts of Princes, Placaerts [Placets], Laws and Ordinances of Kingdoms and States, for that purpose, prove political Blunders. The Advantages they produce not being general for the Commonwealth; but particular, to private Persons or Bodies in the State who procur’d them, and at the Expence of the rest of the People. Does no body see, that if you confine us in America to your own Sugar Islands for that Commodity, it must raise the Price of it upon you in England? Just so much as the Price advances, so much is every Englishman tax’d to the West Indians. Apropos. Now we are on the Subject of Trade and Manufactures, let me tell you a Piece of News, that though it might displease a very respectable Body among you, the Buttonmakers, will be agreable to yourself as a Virtuoso: It is, that we have discover’d a Beach in a Bay several Miles round, the Pebbles of which are all in the Form of Buttons, whence it is called Buttonmold Bay; where thousands of Tons may be had for fetching; and as the Sea washes down the slaty Cliff, more are continually manufacturing out of the Fragments by the Surge. I send you a Specimen of Coat, Wastecoat and Sleeve Buttons; just as Nature has turn’d them. But I think I must not mention the Place, lest some Englishman get a Patent for this Button-mine, as one did for the Coal mine at Louisburgh, and by neither suffering others to work it, nor working it himself, deprive us of the Advantage God and Nature seem to have intended us. As we have now got Buttons, ’tis something towards our Cloathing; and who knows but in time we may find out where to get Cloth? for as to our being always supply’d by you, ’tis a Folly to expect it. Only consider the Rate of our Increase, and tell me if you can increase your Wooll in that Proportion, and where, in your little Island you can feed the Sheep. Nature has put Bounds to your Abilities, tho’ none to your Desires. Britain would, if she could, manufacture and trade for all the World; England for all Britain; London for all England; and every Londoner for all London. So selfish is the human Mind! But ’tis well there is One above that rules these Matters with a more equal Hand. He that is pleas’d to feed the Ravens, will undoubtedly take care to prevent a Monopoly of the Carrion. Adieu, my dear Friend, and believe me ever Yours most affectionately
B Franklin
Mr. Collinson


May 10: 17[64]
  Extract From Doctor Gale of Conecticut
  If the report of what your Parliament has done [illegible] be complyed with, wee must then Drink Wine of our own Makeing or none at all.
The More Duties Wee pay, the less Brittis[h] Manufactures wee shall be able to Import.

And the More Wee must be Obliged to Manufacture both Woolen and Linnen you may Easily foresee the Consequences if you by Severe Laws, for[c]e us to It. For so fond is the Generallity of our People of Noveltys, they had rather have Goods Manufactur’d from you, than Do It themselves but Necessity will force them.

